DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,368,518, hereinafter 518. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 8, and 15, 518 taught a method, comprising: converting, by a device comprising a processor, using an artificial intelligence model that performs language processing of a human-readable language format, a document in the human-readable language format and indicative of terms of agreements associated with respective software for a communication system, into machine-executable rules that enforce the terms of the agreements associated with the respective software for the communication system (column 24, lines 48-53); and configuring, by the device, using the machine-executable rules, virtual machines and server devices of the communication system according to a defined criterion related to the terms of the agreements associated with the respective software for the communication system (column 24, lines 54-62).
	Accordingly, claims 2-7, 9-14, and 16-20 are rejected, at least, based on their respective dependencies on claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (Pre-Grant Publication No. US 2014/0149591 A1), hereinafter Bhatt, in view of Shah et al. (Patent No. US 8,402,525 B1), hereinafter Shah.

2.	With respect to claims 1, 8, and 15,  taught a method, comprising: converting, by a device comprising a processor, a document indicative of terms of agreements associated with respective software for a communication system, into machine-executable rules that enforce the terms of the agreements associated with the respective software for the communication system (0248, where the SLA dictates the configuration/provisioning of the resources in accordance with 0089.  Accordingly, the automatic nature can be seen in, at least, 0061 & 0095.  Furthermore, the cloud system contains virtual machines in accordance with 0059); and configuring, by the device, using the machine-executable rules, virtual machines and server devices of the communication system according to a defined criterion related to the terms of the agreements associated with the respective software for the communication system (0248, where the SLA dictates the configuration/provisioning of the resources in accordance with 0089.  Accordingly, the automatic nature can be seen in, at least, 0061 & 0095.  Furthermore, the cloud system contains virtual machines in accordance with 0059).
	However, while it could be argued that any language that is created by a human (including all computer protocols) is human readable language under broadest reasonable interpretation, for the purposes of a more compact prosecution, it is contended that Bhatt did not explicitly state that the converting was performed using an artificial intelligence model that performs language processing of a human-readable language format, a document in the human-readable language format into machine-executable rules that enforce the terms of the agreements associated with the respective software for the communication system.  On the other hand, Shah did teach that the converting was performed using an artificial intelligence model that performs language processing of a human-readable language format, a document in the human-readable language format into machine-executable rules that enforce the terms of the agreements associated with the respective software for the communication system (column 8, lines 40-58, where translating the SLA into “terms that are usable by the system” implicitly teaches that the SLA was in a human readable format).  Both of the systems of Bhatt and Shah are directed towards automatically managing/assigning resources based on an SLA and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Bhatt, to utilize directly translating an SLA from a human-readable format to machine-readable instructions, as taught by Shah, in order to more efficiently enforce the SLA’s terms and agreements.

3.	As for claims 2, 9, and 16, it is rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Bhatt taught wherein an agreement of the agreements identifies a defined configuration of virtual machines and server devices (0089, where the virtual machines can be seen, at least, in 0059). 

4.	As for claims 3, 10, and 17, it is rejected on the same basis as claims 2, 9, and 16 (respectively).  In addition, Bhatt taught wherein configuring the virtual machines and server devices comprising configuring at least a portion of the virtual machines and server devices into the defined configuration (0089, where the virtual machines can be seen, at least, in 0059). 

5.	As for claims 4 and 18, it is rejected on the same basis as claims 1 and 15 (respectively).  In addition, Bhatt taught wherein the defined criterion is associated with reducing a likelihood of a legal penalty associated with a violation of the agreements associated with the respective software (0217, where the system is optimized in accordance with 0065.  Likewise, to claim reducing the likelihood of a legal penalty is to claim the intended use/results of the system, which is not given patentable weight). 

6.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Bhatt taught wherein the defined criterion is associated with reducing a cost of the communication system (0217, where the system is optimized in accordance with 0065.  Likewise, to claim being associated with reducing the cost is to claim the intended use/results of the system, which is not given patentable weight).

7.	As for claims 6 and 13, it is rejected on the same basis as claims 1 and 8 (respectively).  In addition, Bhatt taught wherein the defined criterion is associated with enhancing respective values of the agreements associated with the respective software (0217, where the system is optimized in accordance with 0065.  Accordingly, the respective software can be seen as part of the different cloud platforms in accordance with 0085). 

8.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Bhatt taught wherein the defined criterion is associated with a performance of the respective software (0217, where the system is optimized in accordance with 0065 and the optimization is associated with the performance).

9.	As for claim 11, it is rejected on the same basis as claim 8.  In addition, Bhatt taught wherein the defined criterion is associated with reducing a likelihood of a cost associated with a violation of the agreements associated with the respective software while obtaining a defined resource utilization level (0217, where the system is optimized in accordance with 0065.  Likewise, to claim reducing the likelihood of a legal penalty is to claim the intended use/results of the system, which is not given patentable weight).

10.	As for claim 12, it is rejected on the same basis as claim 8.  In addition, Bhatt taught wherein the defined criterion is associated with reducing costs of the respective software (0217, where the system is optimized in accordance with 0065.  Likewise, to claim being associated with reducing the cost is to claim the intended use/results of the system, which is not given patentable weight).

11.	As for claim 14, it is rejected on the same basis as claim 8.  In addition, Bhatt taught wherein the defined criterion is associated with a performance of the communication system (0217, where the system is optimized in accordance with 0065 and the optimization is associated with the performance).

12.	As for claim 20, it is rejected on the same basis as claim 15.  In addition, Bhatt taught wherein the defined criterion is associated with reducing a cost of the cloud system (0217, where the system is optimized in accordance with 0065.  Likewise, to claim being associated with reducing the cost is to claim the intended use/results of the system, which is not given patentable weight).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Lobo (Patent No. US 8,402,525 B1).
	(b)  Tung (Pre-Grant Publication No. US 2013/0060933 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452